Citation Nr: 0206860	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  95-12 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for schizophrenia.



REPRESENTATION

Appellant represented by:  Disabled American Veterans 



INTRODUCTION

The veteran served on active duty from August 1961 to August 
1965. This matter comes on appeal from a decision of the San 
Diego VA Regional Office (RO).



FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim, and all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The RO denied the veteran's claim of service connection 
for schizophrenia in September 1992.  

3.  The additional evidence relating to the claim of service 
connection for schizophrenia that was received into the 
record after the September 1992 RO decision bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.   

4.  Schizophrenia was not present in service or manifested 
for several years thereafter, and is not shown to be 
otherwise related to service.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen the 
veteran's previously denied claim of service connection for 
schizophrenia. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2001).  

2.  Schizophrenia was not incurred in or aggravated by active 
service, nor may service incurrence be presumed. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (hereafter VCAA),  
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the appellant of the 
relevant legal criteria and the evidence necessary to 
substantiate his claim in a statement of the case and 
supplemental statements of the case. The RO also specifically 
addressed the applicability of the VCAA to this case by 
correspondence dated in June 2001 and obtained a medical 
opinion from a VA physician in July 2000. The RO has made 
every effort to obtain all available service and VA medical 
records, as well as post-service medical records from private 
and public facilities. The veteran has not identified any 
additional evidence which would assist in deciding his claim. 
The Board finds that further development is not warranted.  

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  Certain chronic 
disabilities, to include schizophrenia, will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309.  

New and Material

The veteran's claim of entitlement to service connection for 
schizophrenia was originally denied in a March 1990 rating 
decision on the basis that the evidence did not show that 
this condition was incurred in service or manifested within 
one year thereafter. In September 1992, the RO held that new 
and material evidence had not been submitted to reopen the 
veteran's claim.  The veteran was informed of that decision 
in a letter dated that same month.  He did not file a notice 
of disagreement as to that determination.  The rating 
decision therefore became final based upon the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2001).  However, a claim will be reopened if 
new and material evidence has been submitted since the last 
decision denying the claim on any basis.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273, 285 (1996). 

A review of the record reflects that a good deal of medical 
evidence has been received since the RO's September 1992 
decision, including private medical opinions, a VA medical 
opinion and extensive records of treatment received by the 
veteran for the disability at issue. The Board is of the 
opinion that this evidence is not wholly cumulative or 
redundant of evidence previously on file and is sufficiently 
significant to the issue in this case that it must be 
considered in order to fairly decide the merits of this 
claim.  The additional evidence is therefore new and material 
and the claim must be reopened.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998.  A claim reopened after new and 
material has been received must be considered de novo.  See 
Manio v. Derwinski, 1 Vet. App. at 145. 




Service Connection

The veteran in effect claims that his psychiatric disability 
, schizophrenia, had its onset during period of military 
service from 1961 to 1965. A review of service medical 
records, to include the report of the veteran's service 
discharge examination, discloses no specific complaints, 
findings, or diagnosis of a psychiatric disorder. In January 
1965, Librium was prescribed for psychiatric overlay 
associated with the veteran's complaints of trouble 
breathing. It also has been suggested that the minor 
disciplinary problems involving the veteran in service, to 
include the notation at his discharge that he was not 
recommended for reenlistment because of "frequent 
discreditory involvement with military authorities and lack 
of proper military attitude" was symptomatic of a psychotic 
process. Available service records, however, contain no 
entries to support this assertion. 

In late December 1971, the veteran was hospitalized at the 
University Hospital in San Diego, California with a three-day 
period of increasing distress with fear and hallucinations. 
The discharge diagnosis in January 1972 was acute 
dissociative reaction. Subsequent private, public, and VA 
medical reports confirm that the veteran does have 
schizophrenia. 

The record includes statements dated in March 1991, August 
1992, and May 1993 provided by Leslie Pratt Spelman, M.D., a 
"Diplomat, National Board of Medical Examiners." Dr. 
Spelman observed that while in service the veteran had been 
prescribed Librium, an anti-psychotic medication, and had 
been hospitalized in service because of psychiatric symptoms. 
Dr. Spelman further opined that, although the veteran became 
fully delusional due to paranoid schizophrenia, his condition 
had had its onset during his period of military service.

In July 2000, the veteran was accorded an examination by a VA 
psychiatrist. The VA examiner noted that he had reviewed the 
entire record, to include the statements provided by Dr. 
Spelman, which he indicated was based on information given by 
the veteran. It was noted that the veteran had been given 
Librium in January 1965 as treatment for an episode of 
tonsillitis. The VA examiner further commented that service 
medical records showed no clear complaints, delusional 
thinking, or other indicia of psychiatric problems in 
service. The VA examiner's diagnosis was schizophrenia, 
schizoaffective type, the onset of which was in the early 
1970s. 

Based on the above, evidence, the Board concludes that 
schizophrenia was not present in service nor manifested 
within one year of service discharge, and is not shown to be 
otherwise related to service. The Board also finds that the 
opinion by the VA examiner in July 2000 is more probative to 
the underlying question as it was based on a review of the 
entire record and provided by a specialist in psychiatry. Dr. 
Spelman is not shown to be an expert in psychiatry and based 
her opinion on unsupported information supplied by the 
veteran. For example, there is no evidence of hospitalization 
for psychiaric treatment in service, as recounted by the 
veteran, only that Librium was given one one occasion. 
Accordingly, as the preponderance of the evidence is against 
the claim, service connection for schizophrenia is denied. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309



ORDER

Service connection for schizophrenia is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

